

115 HRES 471 IH: Recognizing the 100th anniversary of the Hiram M. Chittenden Locks, in Ballard, Washington.
U.S. House of Representatives
2017-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 471IN THE HOUSE OF REPRESENTATIVESJuly 24, 2017Ms. Jayapal (for herself, Mr. Smith of Washington, Ms. DelBene, Mr. Larsen of Washington, Mr. Heck, and Mr. Kilmer) submitted the following resolution; which was referred to the Committee on Transportation and InfrastructureRESOLUTIONRecognizing the 100th anniversary of the Hiram M. Chittenden Locks, in Ballard, Washington.
	
 Whereas 2017 is the 100-year anniversary of the completion of the Hiram M. Chittenden Locks, known locally as the Ballard Locks, in Ballard, Washington;
 Whereas the Hiram M. Chittenden Locks and the Lake Washington Ship Canal were completed on July 4, 1917, but were first proposed more than a half century earlier, when the city of Seattle was only 3 years old;
 Whereas the Locks and canal were conceived to support timber and other heavy industry activity in the area;
 Whereas the Navy also supported the Locks because it would create a strategic moorage for military vessels;
 Whereas the Hiram M. Chittenden Locks are the busiest in the Nation in overall vessel traffic, with more than 40,000 transits annually, and the 12th busiest in use by commercial traffic, with 7,500 commercial transits each year;
 Whereas more than 1 million tons of freight move through the Lake Washington Ship Canal and the Hiram M. Chittenden Locks each year;
 Whereas fishing vessels that use the Locks on a regular basis are responsible for an estimated $545 million in revenues in fisheries from Oregon to the North Pacific;
 Whereas 25 percent of all maritime industrial support activity in Puget Sound is connected to Alaska, accounting for 5,300 jobs and $390 million in annual wages for the sector;
 Whereas commercial fishing fleets depend on the Locks for access to centralized goods and services; Whereas the Locks welcome more than 1.25 million site visitors, including 150,000 tourists, school children, and other passengers who book cruises through the Locks annually;
 Whereas, as a visitor attraction, the Locks generate approximately $40 million in spending impacts each year;
 Whereas the construction of the Locks altered the Lake Washington system, eliminating fish habitat and native fisheries, including those on the Black River, which was the natural outlet of Lake Washington until it was permanently dewatered by the Locks;
 Whereas ensuring adequate fish passage through the Hiram M. Chittenden Locks is a key to meeting Federal trust responsibilities under treaties between the United States Government and federally recognized Tribes, including the Muckleshoot Indian Tribe and the Suquamish Tribe;
 Whereas the Muckleshoot Tribe partners with the United States Army Corps of Engineers to study salmon runs, water quality, and other factors that affect Tribal activities under treaty protection;
 Whereas the Locks’ fish ladder is the only ingress and egress point for migrating salmon that spawn in the Lake Washington, Cedar, and Sammamish watershed;
 Whereas both Tribes conduct subsistence and commercial fishing activities, which depend on fish which migrate through the Locks;
 Whereas all salmon in the 692-square-mile watershed must travel through the Locks twice in their lives; and
 Whereas although the Locks have attracted $125 million in Federal, State, and local funding for habitat protection and restoration projects initiated since 1998 in the watershed, significant fish passage problems persist and there is a need to continue to invest in improved fish passage: Now, therefore, be it
	
 That the House of Representatives— (1)celebrates the 100th anniversary of the Hiram M. Chittenden Locks;
 (2)commends the Army Corps of Engineers for its 100-year stewardship of the Hiram M. Chittenden Locks; (3)recognizes the significant contribution of the Hiram M. Chittenden Locks to the national maritime economy; and
 (4)recognizes the need for Federal investments in modernizing the Locks and continuing to educate the community about its history and the preservation of natural resources.
			